Motion for stay pending appeal of order of Special Term dated November 16, 1976 which (1) granted plaintiff-respondent’s *681motion for summary judgment on all issues with the exception of damages, and (2) referred the issue of the assessment of damages to a referee for immediate hearing. Motion granted, without costs, only to the extent that the provision ordering the reference is stayed and matter remitted to Special Term for reconsideration of its order in light of this court’s holding in Angelo v Laremet Corp. (23 AD2d 191, 192). Motion in all other respects denied. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.